DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 02 November 2022, in which claims 2, 7, 8, and 12 were amended.

Claim Objections
Claims 1, 2, 7, and 16-20 are objected to because of the following informalities.  Examiner suggests the changes below:
“frunk” be changed to --front trunk-- (claims 1, 2, and 16-20);
“the second beam member” be changed to --and the second beam member- (claim 7, line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leanza et al. (US 8,128,160).
In regards to claims 1 and 9, Leanza et al. discloses a vehicle (#100), comprising:
 (claim 1) a hood (#604) at a front of the vehicle (#100; figures 8, 9);
a frunk (front engine compartment #600) under the hood (#604; figures 8, 9);
a cabin (column 3, lines 36-38, 56-58; figures 1, 7-9);
a cross-beam (tower bar assembly #200) positioned between the frunk (#600) and the cabin (figures 1, 7-9);
(claim 9) wherein the cross-beam (#200) is steel (column 11, lines 34-47).
In regards to claims 10 and 13, Leanza et al. discloses a vehicle (#100), comprising:
 (claim 10) a front trunk (front engine compartment #600; figures 8, 9);
a cabin (column 3, lines 36-38, 56-58; figures 1, 7-9);
a frame (vehicle body structure #102);
a cross-beam (tower bar assembly #200) coupled (at least indirectly) to the frame (#102) and positioned between the front trunk (#600) and the cabin (figures 1-9);
(claim 13) wherein the cross-beam (#200) is bolted (including fasteners #321-328) to the frame (#102; figures 1-8).
In regards to claims 16 and 18-20, Leanza et al. discloses a vehicle (#100), comprising:
(claim 16) a cabin including a dash (column 3, lines 36-38, 52-62; figures 1, 7-9);
a frunk (front engine compartment #600) including a sidewall (such as, rear wall of engine housing; figures 8, 9);
a frame (vehicle body structure #102);
a cross-beam (tower bar assembly #200) coupled (at least indirectly) to the frame (#102) and positioned between the sidewall (rear wall of engine housing) of the frunk (#600) and the dash (figure 8) and configured to inhibit the frunk from displacing the dash during a frontal impact (has the ability to so perform, depending upon the angle and force of impact);
(claim 18) wherein the cross-beam (#200) is configured to force the frunk (including engine housing within engine compartment #600) upward in the frontal impact (has the ability to so perform, depending upon the angle and force of impact);
(claim 19) wherein the cross-beam (#200) is configured to cause deflection of the frunk (including engine housing within engine compartment #600) during the frontal impact (has the ability to so perform, depending upon the angle and force of impact);
(claim 20) wherein the cross-beam (#200) is configured to deform the frunk (including engine housing within engine compartment #600) during the frontal impact (has the ability to so perform, depending upon the angle and force of impact).

Claim(s) 1-2, 10, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazzarella (US 11,458,901).
In regards to claims 1-2, Mazzarella teaches a vehicle (#1), comprising:
 (claim 1) a hood (column 3, lines 17-24; column 6, lines 11-19; claim 9) at a front of the vehicle (#1; figures 1-3);
a frunk (front storage compartment #2) under the hood (column 3, lines 17-24; column 6, lines 11-19; claim 9; figures 1-3);
a cabin (not labeled, but can be seen in figures 1-3);
a cross-beam (structural beam #6) positioned between the frunk (#2) and the cabin (figure 1; column 1, lines 35-52; column 5, line 61-column 6, line 3);
(claim 2) further comprising a frame (car body), the cross-beam (#6) being coupled (at least indirectly) to the frame, the cross-beam completely outside the frunk (#2; figure 1; column 5, line 61-column 6, line 10).
In regards to claim 10, Mazzarella teaches a vehicle (#1), comprising:
 a front trunk (front storage compartment #2);
a cabin (not labeled, but can be seen in figures 1-3);
a frame (car body; column 5, line 61-column 6, line 10; figure 1);
a cross-beam (structural beam #6) coupled (at least indirectly) to the frame (car body) and positioned between the front trunk (#2) and the cabin (figure 1; column 5, line 61-column 6, line 10).
In regards to claims 16-20, Mazzarella teaches a vehicle (#1), comprising:
(claim 16) a cabin including a dash (not labeled, but can be seen in figure 1);
a frunk (front storage compartment #2) including a sidewall (including rear sidewall of storage cavity #4; figures 1-3);
a frame (car body; column 5, line 61-column 6, line 10; figure 1);
a cross-beam (structural beam #6) coupled (at least indirectly) to the frame (car body) and positioned between the sidewall (including rear sidewall of storage cavity #4) of the frunk (#2) and the dash (figure 1) and configured to inhibit the frunk from displacing the dash during a frontal impact (has the ability to so perform, depending upon the angle and force of impact);
(claim 17) wherein the frunk (#2) is a plastic storage bin (moulded storage cavity #4 including plastic; column 2, lines 27-38; column 3, lines 61-67; column 4, lines 49-51; claims 2, 3);
(claim 18) wherein the cross-beam (#6) is configured to force the frunk (#2) upward in the frontal impact (has the ability to so perform, depending upon the angle and force of impact);
(claim 19) wherein the cross-beam (#6) is configured to cause deflection of the frunk (#2) during the frontal impact (has the ability to so perform, depending upon the angle and force of impact);
(claim 20) wherein the cross-beam (#6) is configured to deform the frunk (#2) during the frontal impact (has the ability to so perform, depending upon the angle and force of impact).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glickman et al. (US 10,195,999) in view of Leanza et al. (US 8,128,160).
In regards to claims 1 and 9, Glickman et al. discloses a vehicle (#10), comprising:
(claim 1) a hood (including closure panel #16 and hood #20) at a front of the vehicle (#10);
a frunk (tub #24 of front storage compartment #18) under the hood (#16, 20; figures 1-10);
a cabin (column 3, lines 40-42; column 4, line 53-column 5, line 4).
In regards to claims 10, 11, and 13-15, Glickman et al. discloses a vehicle (#10), comprising:
(claim 10) a front trunk (tub #24 of front storage compartment #18);
a cabin (column 3, lines 40-42; column 4, line 53-column 5, line 4);
a frame (including support structure #34; other frame components of vehicle #10 not shown);
(claim 11) wherein the front trunk (#24) includes:
a bottom surface (including bottom surface of rear shelf #62) including an opening (opening that forms recessed cargo area #60; figures 5, 7);
a recessed storage compartment (recessed cargo area #60) in the bottom surface, the recessed storage compartment including a sidewall (such as, rear wall #68; figures 5, 7).
In regards to claims 16-20, Glickman et al. discloses a vehicle (#10), comprising:
(claim 16) a cabin (column 3, lines 40-42; column 4, line 53-column 5, line 4);
a frunk (tub #24 of front storage compartment #18) including a sidewall (such as, rear wall #68; figures 5, 7);
a frame (including support structure #34; other frame components of vehicle #10 not shown);
(claim 17) wherein the frunk (#24) is a plastic storage bin (column 4, lines 31-36).
Glickman et al. does not disclose a cross-beam positioned between the frunk and the cabin.  Leanza et al. teaches a vehicle (#100), comprising:
(claim 1) a hood (#604) at a front of the vehicle (#100; figures 8, 9);
a front compartment (engine compartment #600) under the hood (#604; figures 8, 9);
a cabin (column 3, lines 36-38, 56-58; figures 1, 7-9);
a cross-beam (tower bar assembly #200) positioned between the front compartment (#600) and the cabin (figures 1, 7-9);
(claim 9) wherein the cross-beam (#200) is steel (column 11, lines 34-47);
(claim 10) the cross-beam (#200) coupled (at least indirectly) to the frame (#102) and positioned between the front compartment (#600) and the cabin (figures 1-9);
(claim 13) wherein the cross-beam (#200) is bolted (including fasteners #321-328) to the frame (#102; figures 1-8);
(claim 14) wherein the cross-beam (#200) includes steel (column 11, lines 34-47);
(claim 16) the cabin including a dash (column 3, lines 52-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Glickman et al. to include a cross-beam, as taught by Leanza et al., so as to provide reinforcement and resist torsion between left and right sides of the vehicle frame (Leanza et al.: discussed throughout specification).  With the vehicle of Glickman et al. modified to include a cross-beam located behind the front compartment and between the front compartment and the vehicle cabin, the cross-beam would be positioned between a rear sidewall of the front compartment and the cabin (claim 11), the cross-beam would be positioned between the rear sidewall and the dash and configured to inhibit the front compartment from displacing the dash during a frontal impact (depending upon the angle and force of impact; claim 16), the cross-beam would be configured to force the front compartment upward in the frontal impact (depending upon the angle and force of impact; claim 18),  the cross-beam would be configured to cause deflection of the front compartment during the frontal impact (depending upon the angle and force of impact; claim 19), and the cross-beam would configured to deform the front compartment during the frontal impact (depending upon the angle and force of impact; claim 20). In regards to claims 14 and 15, and the thickness/width of the cross-beam, varying the size of a component is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 3-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella (US 11,458,901) in view of Seksaria et al. (US 6,755,461).  Mazzarella does not disclose connection details between the cross-beam (structural beam #6; figure 1) and the frame (car body).  Seksaria et al. teaches a vehicle (#1) comprising: (claim 3) wherein a frame (front end body/frame components can be seen in figures 1-21) includes a shock tower (support members #206, 208), a cross-beam (cross member #210) being coupled (at least indirectly) to the shock tower (#206, 208; figures 1, 2, 8-12, 20, 21); (claim 4) further comprising a bracket (including mechanical coupling) coupling the cross-beam (#210) to the frame (at support members #206, 208; figures 1, 2, 8-12, 20, 21; column 10, lines 8-24); (claim 5) wherein the cross-beam (#210) is a unitary member including a first end (left or right end) coupled (at least indirectly) to the frame (at support members #206, 208) on a driver side (left or right side) of the vehicle (#1; figures 1, 2, 8-12, 20, 21), and a second end (other of left or right end) coupled (at least indirectly) to the frame (at support members #206, 208) on a passenger side (other of left or right side) of the vehicle (#1; figures 1, 2, 8-12, 20, 21; column 10, lines 8-24); (claim 13) wherein the cross-beam (#210) is bolted to the frame (at support members #206, 208; figures 1, 2, 8-12, 20, 21; column 10, lines 8-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the beam and frame connection details as taught by Seksaria et al. to improve the vehicle of Mazzarella, for the predictable result of providing proper structure and support across the vehicle frame.

Claim(s) 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarella (US 11,458,901).  While Mazzarella does not specifically disclose wherein the cross-beam (#6) is steel with a thickness greater than or equal to 2.5mm or a width between 2-6 inches, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Mazzarella to include the cross-beam is steel, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Mazzarella to include the cross-beam having the specific thickness/width, as claimed, since varying the size of a component is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leanza et al. (US 8,128,160). In regards to claim 14, Leanza et al. discloses wherein the cross-beam (tower bar assembly #200) includes steel (column 11, lines 34-47).  In regards to claims 14 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Leanza et al. to include the cross-beam having the specific thickness/width, as claimed, since varying the size of a component is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In regards to claim 17, while Leanza et al. does not disclose wherein the frunk (including engine housing within engine compartment #600; figures 8, 9) is plastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Leanza et al. to include the frunk is a plastic storage bin, as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 6-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02 November 2022 have been fully considered but they are not persuasive.
In regards to page 5 and the claim objection of claims 1, 2, and 16-20, the term “frunk” is not in the dictionary.  Accordingly, Examiner suggests rephrasing “frunk” to --front trunk--, or something similar.
In regards to pages 5-7, as best understood, the term “frunk” is a portmanteau of “front” and “trunk”, and a “trunk” is a storage compartment (see dictionary definition at https://www.dictionary.com/browse/trunk).   Accordingly, Examiner’s interpretation of a front storage compartment for an engine, radiator, battery, or other components (Leanza et al. (US 8,128,160): column 3, lines 44-51; column 11, lines 9-19), as reading on the claimed “frunk” is a reasonable interpretation.   Applicant misinterprets the principle that claims are interpreted in light of the specification.  Although an electric vehicle and a vehicle with a non-traditional engine are found as examples or embodiments in the specification, they were not claimed explicitly.  Nor were the words that are used in the claims defined in the specification to require these limitations.  A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  In addition, Leanza et al. (US 8,128,160) discloses various types of vehicles with various types of engines, including fuel cells, electric motors, and hybrid systems (column 1, lines 21-47).
In regards to pages 6-8 and claims 1, 10, and 16, Leanza et al. (US 8,128,160) discloses a cross-beam (#200) positioned between the front trunk (#600) and the cabin, since the front trunk is generally forward of the cross-beam, and the cabin is generally rearward of the cross-beam (figures 1, 7-9).  In regards to the phrase “configured to inhibit the frunk from displacing the dash during a frontal impact” (claim 16), the cross-beam (#200) of Leanza et al. (US 8,128,160) has the ability to so perform, depending upon the angle and force of impact.
In regards to page 8 and the motivation for modifying the vehicle of Glickman et al. (US 10,195,999) to include a cross-beam as taught by Leanza et al. (US 8,128,160), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Glickman et al. to include a cross-beam, as taught by Leanza et al., so as to provide reinforcement and resist torsion between left and right sides of the vehicle frame (Leanza et al.: discussed throughout specification).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614